DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 26 October 2020 has been entered in full.  Claims 3, 11, 12, 15, 21, 25, 27, 38, 46, 47, 50, 63, 69, 73, 94, 95, and 98 are amended.  Claims 4-10, 13, 14, 16-20, 22-24, 26, 28-37, 39-45, 48, 49, 51-54, 56-62, 64-68, 70-72, 74-93, 96, 97, and 99-141 are cancelled.
Claims 1-3, 11, 12, 15, 21, 25, 27, 38, 46, 47, 50, 55, 63, 69, 73, 94, 95, and 98 are pending and under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 August 2020 and 28 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  It is noted that Wolf et al. (Blood 126(23): 4281, 2015) is cited on the IDS of 28 October 2020.  However, the copy of the provided reference is missing a sentence.  Therefore, the Examiner has attached a new copy of the same reference and cited the reference on a PTO-892.

Oath/Declaration
It is noted to Applicant that as stated in the Communication of 24 August 2020, a properly executed inventor’s oath or declaration has not been received for the inventors of the 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-3, 11, 12, 15, 21, 25, 27, 38, 47, 50, 55, 63, 69, 73, 95, and 98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is directed to a method of treating or preventing graft-versus-host disease (GVHD) in a transplant recipient, comprising administering a human tumor necrosis factor 
	The specification of the instant application teaches that the TL1A fusion protein comprises a first polypeptide that is capable of binding to TNFRSF25 and at least a second polypeptide (page 7, [0025]).  The specification continues to disclose that in some embodiments, the polypeptide comprises or consists of the extracellular domain of TL1A (e.g., human TL1A extracellular domain) or a fragment thereof that is capable of binding to TNFRSF25 (i.e., a functionally active fragment) (page 7, [0037]).  The specification states that in some embodiments, the polypeptide is a variant or ortholog of human TL1A or a functionally active fragment thereof (page 7, [00367]). 
It is noted that instant method claims 1 and 55 recite the phrase “an extracellular domain of a human TL1A polypeptide or fragment thereof” and thus, the claims are broadly interpreted 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure 
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of fusion proteins that comprise a genus of human TL1A extracellular domain fragments and the function binding to TNFRSF25.  In other words, the specification does not teach the structure which results in a fusion protein (comprising fragments of the extracellular domain of human TL1A) with the claimed required characteristics.  The description of one fusion protein comprising the extracellular domain of human TL1A and an Ig polypeptide, is not adequate written description of an entire genus of fusion proteins that comprise a genus of human TL1A extracellular domain fragments that bind TNFRSF25. Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the fusion proteins that comprise a genus of human TL1A extracellular domain fragments that bind TNFRSF25 of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only a method of administering a human TL1A-Ig fusion protein, wherein the fusion protein comprises (a) a first polypeptide comprising the extracellular domain of a human TL1A polypeptide; and (b) a second polypeptide comprising an immunoglobulin (Ig) polypeptide, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   


2.	Claims 1-3, 11, 12, 15, 21, 25, 27, 38, 46, 47, 50, 55, 63, 69, 73, 94, 95, and 98 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or reducing graft-versus-host disease in a transplant recipient and a method of reducing an immune response in a solid organ recipient, wherein the immune response is a rejection of the solid organ transplant, comprising administering a human TL1A-Ig fusion protein, wherein the fusion protein comprises (a) a first , does not reasonably provide enablement for a method of treating or preventing graft-versus-host disease in a transplant recipient and a method of reducing or preventing an immune response in a solid organ recipient, wherein the immune response is a rejection of the solid organ transplant, comprising administering a human TL1A-Ig fusion protein, wherein the fusion protein comprises (a) a first polypeptide comprising an extracellular domain of a human TL1A polypeptide or a fragment thereof that specifically binds TNFRSF25; and (b) a second polypeptide comprising an immunoglobulin (Ig) polypeptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 1 is directed to a method of treating or preventing graft-versus-host disease (GVHD) in a transplant recipient, comprising administering a human tumor necrosis factor (TNF)-like cytokine 1A (TL1A)-Ig fusion protein to a transplant donor, wherein: the fusion protein comprises (a) a first polypeptide comprising an extracellular domain of a human TL1A polypeptide or fragment thereof that specifically binds to Tumor Necrosis Factor Receptor Superfamily, Member 25 (TNFRS25); and (b) a second polypeptide comprising an immunoglobulin (Ig) polypeptide; the administration occurs at least 3 times; and the transplant comprises regulatory T cells (Tregs) from the transplant donor.  Independent claim 55 recites a method of reducing or preventing an immune response in a solid organ transplant recipient, comprising administering a human TL1A-Ig fusion protein to the solid organ transplant recipient, wherein: the fusion protein comprises (a) a first polypeptide comprising an extracellular domain of a human TL1A polypeptide or fragment thereof that specifically binds to 
(i)	The specification of the instant application teaches that the TL1A fusion protein comprises a first polypeptide that is capable of binding to TNFRSF25 and at least a second polypeptide (page 7, [0025]).  The specification continues to disclose that in some embodiments, the polypeptide comprises or consists of the extracellular domain of TL1A (e.g., human TL1A extracellular domain) or a fragment thereof that is capable of binding to TNFRSF25 (i.e., a functionally active fragment) (page 7, [0037]).  The specification states that in some embodiments, the polypeptide is a variant or ortholog of human TL1A or a functionally active fragment thereof (page 7, [00367]).
It is noted that instant method claims 1 and 55 recite the phrase “an extracellular domain of a human TL1A polypeptide or fragment thereof” and thus, the claims are broadly interpreted by the Examiner as reading upon any fragment of the extracellular of a human TL1A polypeptide, including sequences only 2 amino acids in length.  The specification does not disclose any specific definition of functionally active fragments of the extracellular domain of human TL1A.  The specification does not teach any fragment of the extracellular domain of human TL1A, other than a full-length human TL1A extracellular domain (such as instant SEQ ID NO: 1).
There are no methods or working examples in the specification that indicate all possible human TL1A extracellular domain fragments fused to an immunoglobulin polypeptide result in a fusion protein that binds TNFRSF25, treats/prevents GVHD, or reduces/prevents an immune response (rejection of a solid organ transplant). A large quantity of experimentation would be 
Furthermore, regarding the extracellular fragments encompassed by the claims, the problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the DNA and protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an   Regarding TL1A specifically, Zhan et al. (Biochem 48: 7636-7645, 2009) disclose that TL1A extracellular mutants E53A-E55A (double mutant); G57D; Y121F; E174A; and K173A-K176A (double mutant) all show significantly impaired binding DcR3 decoy receptor (page 7641, column 2, 2nd full paragraph).  For example, the single Y121F mutation reduces TL1A binding to DcR3 by 90% (Figure 6).  Zhan et al. continue to explain that thermal denaturation studies suggest that the E53-E55 and G57 mutations (at the C-terminal base of AA’ loop) may indirectly influence DcR3 binding through effects in protein stability and/or oligomeric state (page 7641, column 2, last full paragraph).  Meanwhile, the Y121F, E174A, and K173A-K176 mutants in the DE and GH loops have equivalent or higher melting temperatures compared with wild-type protein, suggesting that these residues are directly involved in DcR3 binding (page 7641, column 2, last paragraph).  Therefore, in view of the state of the art at the time of filing, it is unpredictable which fragments of the extracellular domain of human TL1A would confer TNFRSF25-binding activity.
Due to the large quantity of experimentation necessary to generate a fusion protein comprising all possible human TL1A extracellular domain fragments fused to an 

(ii)	The specification of the instant application teaches that in vivo treatment with TL1A-Ig and low dose IL-2 in C57BL/6-FoxP3RFP mice induces a strong increase in overall levels of CD4+FoxP3+ Tregs within the CD4+ T cell compartment in the spleen and peripheral lymph nodes (page 20, [0092]; Figure 1C).  The specification discloses that MHC-mismatched allogenic hematopoietic stem cell transplant (aHSCT) was performed using expanded or unexpanded donor Tregs combined with conventional T cells (page 21, [0095]).  The specification states that transfer of as low as 1.75 x 105 expanded CD4+FoxP3+ cells was sufficient to diminish GVHD (page 21, [0095]).  
However, the specification does not disclose preventing GVHD or preventing an immune response (rejection of a solid organ transplant) in a transplant recipient comprising administering a human TL1A-Ig fusion protein, wherein the fusion protein comprises (a) a first polypeptide comprising an extracellular domain of a human TL1A polypeptide or a fragment thereof that specifically binds TNFRSF25; and (b) a second polypeptide comprising an immunoglobulin (Ig) polypeptide. The specification does not define the term “prevent/preventing”, and thus the term is interpreted by the Examiner as meaning that an activity will not occur, i.e. GVHD or an prevent GVHD or an immune response (transplant rejection). For example, the instant specification indicates “two-pathway” in vivo expanded Tregs (wherein donors are treated with TL1A-Ig and IL-2) only diminish GVHD (page 21, [0095]; see also Figure 5B; page 12, [0050]).  The prior art of Wolf et al. (Blood 126(23): 4281, 2015) also echo these teachings by disclosing that TL1A-Ig/IL-2 expanded Tregs demonstrate excellent suppressive function both ex vivo and in vivo, as assessed by GVHD incidence and severity following allogenic transplantation (2nd to last sentence in abstract).  Thus, if the two-prong synergistic approach of TL1A-Ig and IL-2 only diminish or reduce GVHD and transplant rejection, one skilled in the art would not be able to predict that administration of TL1A-Ig alone would completely prevent GVHD or transplant rejection.  
As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). 
.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

3.	Claims 1-3, 11, 12, 15, 21, 25, 27, 38, 46, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (Blood 126(23): 4281, 2015) and Podack et al. (US 2014/0193410; cited on the IDS of 28 October 2020).
	Wolf et al. teach a method of treating graft-versus-host disease (GVHD) comprising administering a TL1A-Ig fusion protein and IL-2 to expand donor regulatory T cells (Tregs) (1st-4th sentences).  Wolf et al. disclose that following a 6-day sequence of TL1A-Ig and IL-2, a markedly greater peripheral Treg expansion occurs as compared to either reagent alone that peaks by 7-8 days (5th-6th sentences).  Wolf et al. continue to indicate that groups of 8.5 Gy TBI-conditioned mice receive T cell depleted B6 bone marrow and either spleen or lymph node (LN) cells from TL1A-Ig/IL-2 treated mice (bottom third of the abstract).  Wolf et al. teach that while GVHD is reduced in recipients of either spleen or LN T cells, relative to recipients of control (non-expanded) donors, suppression of GVHD is significantly greater in recipients of spleen cells (bottom third of abstract). Wolf et al. state that the splenic compartment contains increased numbers and more functionally active Tregs compared to lymph nodes (bottom of abstract).  Wolf et al. conclude that TL1A-Ig/IL-2 expanded Tregs demonstrate excellent suppressive function both ex vivo and in vivo, as assessed by GVHD incidence and severity following allogeneic transplantation (bottom of abstract).
	Wolf et al. do not teach that the TL1A in the TL1A-Ig fusion protein is an extracellular domain of human TL1A. Wolf et al. do not teach that TL1A-Ig is administered to both the transplant donor and recipient.  Wolf et al. do not teach that the Ig polypeptide comprises one or 
	Podack et al. teach a composition comprising a human TL1A-Ig fusion protein comprising (a) a first polypeptide comprising the extracellular domain of human TL1A polypeptide that specifically binds to TNFRSF25; and (b) a second polypeptide comprising an Ig polypeptide (page 2, [0009]).  Podack et al. disclose that the first polypeptide comprises a polypeptide sequence that has at least 90% or 95% sequence identity to SEQ ID NO: 12 (page 2, [0009]).  It is noted that the amino acid sequence of SEQ ID NO: 12 of Podack et al. is 100% identical to the amino acid sequence of SEQ ID NO: 1 of the instant application (see sequence alignment attached to the instant Office Action as Appendix A).  Podack et al. continue to teach that the Ig polypeptide in the fusion comprises one or more of a hinge region, a CH2 domain, and a CH3 domain of an IgG polypeptide (page 2, [0009]).  Podack et al. indicate that the Ig polypeptide comprises an amino acid sequence at least 90% or 95% identical to SEQ ID NO: 14 (pages 2, [0009]).  It is noted that the amino acid sequence of SEQ ID NO: 14 of Podack et al. is 100% identical to the amino acid sequence of SEQ ID NO: 2 of the instant application (see sequence alignment attached to the instant Office Action as Appendix B).  Podack et al. disclose the composition further comprises an effective amount of IL-2 (page 2, [0010]).  Podack et al. teach that the effective amount of IL-2 is a dosage in the range of between 30,000 to 300,000 units per square meter per day; the effective amount is 30,000 units per square meter per day; or the effective amount is 300,000 units per square meter per day (page 2, [0010]).  Podack et al. teach administering the composition to patients undergoing or about to undergo an organ or cell transplant (page 2, [0010]).  Podack et al. also disclose a method of treating graft-versus-host 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating graft-versus-host disease comprising administering TL1A-Ig to a transplant donor as taught by Wolf et al. by utilizing the extracellular domain of human TL1A in the TL1A-fusion protein (as well as specific amino acid sequences); administering the TL1A-Ig fusion polypeptide to a transplant recipient (in addition to the donor); and administering specific low doses of IL-2, as taught by Podack et al. The person of ordinary skill in the art would have been motivated to make those modifications because (i) the numbers of donor graft Tregs necessary for maximal efficacy are significant (see Wolf et al., 2nd sentence) and (ii) safe and effective therapies for treating autoimmune diseases and disorders, establishing tolerance to organ transplantation, and for modulating other antigen-specific immune responses, particularly in human patients, are needed in the art (Podack et al., page 1, [0005]).  Podack et al. also disclose that the TL1A-Ig fusion protein in combination with a low dose of IL-2 has a synergistic effect on the expansion of Treg cells in vivo (page 32, Example 5).  The person of ordinary skill in the art reasonably would have expected success because Wolf et al. and Podack et al. both teach that TL1A-Ig fusion protein safely and selectively stimulates Treg cells in vivo and can be used to treat graft-versus-host disease (see entirety of Wolf et al.;; Podack et al, page 3, [0011]; page 5, [0035]; page 6, [0037]; page 24, [0183, 1087]; pages 30-31, Examples 3-4; Figure 16).  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


s 55, 63, 69, 73, 94, 95, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Podack et al. (US 2014/0193410; cited on the IDS of 28 October 2020).
	Podack et al. teach a composition comprising a human TL1A-Ig fusion protein comprising (a) a first polypeptide comprising the extracellular domain of human TL1A polypeptide that specifically binds to TNFRSF25; and (b) a second polypeptide comprising an Ig polypeptide (page 2, [0009]).  Podack et al. disclose that the first polypeptide comprises a polypeptide sequence that has at least 90% or 95% sequence identity to SEQ ID NO: 12 (page 2, [0009]).  It is noted that the amino acid sequence of SEQ ID NO: 12 of Podack et al. is 100% identical to the amino acid sequence of SEQ ID NO: 1 of the instant application (see sequence alignment attached to the instant Office Action as Appendix A).  Podack et al. continue to teach that the Ig polypeptide in the fusion comprises one or more of a hinge region, a CH2 domain, and a CH3 domain of an IgG polypeptide (page 2, [0009]).  Podack et al. indicate that the Ig polypeptide comprises an amino acid sequence at least 90% or 95% identical to SEQ ID NO: 14 (pages 2, [0009]).  It is noted that the amino acid sequence of SEQ ID NO: 14 of Podack et al. is 100% identical to the amino acid sequence of SEQ ID NO: 2 of the instant application (see sequence alignment attached to the instant Office Action as Appendix B).  Podack et al. disclose the composition further comprises an effective amount of IL-2 (page 2, [0010]).  Podack et al. teach that the effective amount of IL-2 is a dosage in the range of between 30,000 to 300,000 units per square meter per day; the effective amount is 30,000 units per square meter per day; or the effective amount is 300,000 units per square meter per day (page 2, [0010]).  Podack et al. teach administering the composition to a patient who is a solid organ transplant recipient in order to treat transplant rejection or graft-versus-host disease (page 2, [0010]; page 3, [0011]; page 24, [0182-0183, 0188]; page 25, [0190]).  Podack et al. disclose that the composition may be 
	However, Podack et al. do not explicitly teach that administration of the TL1A-Ig fusion protein occurs at least 3 times, as required by instant claim 55.  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating transplant rejection in a solid organ transplant recipient comprising administering a human TL1A-Ig fusion protein to the solid organ transplant recipient as taught by Podack et al. by administering the TL1A-Ig fusion protein at least 3 times.  The person of ordinary skill in the art would have been motivated to make that modification in order to improve upon what is already known, thus determining the optimum dosing administration and dosing timing/schedule, for example. As discussed in depth above, Podack et al. teach that TL1A-Ig can be administered multiple times to the patient and that the appropriate dose and dosage times can be determined and may be refined and ultimately decided according to the judgement of the practitioner and patient’s circumstances (age, general condition, severity of symptoms, sec, etc.) (page 22, [0166, 0168]; page 23, [0168-0169]; pages 2-3, [0010-0011]; page 24, [0186]; page 33, [0261]).  A skilled artisan has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (2007)). The person of In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.



Conclusion
	No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kennedy-Nasser et al. Clin Cancer Res 20(8): 2215-2225, 2015 (ultra low dose of IL-2 after allogeneic HSCT in pediatric patients)

Wolf et al. Biol Blood Marrow Transplant 22: S418, 2016 (teach development of a novel one week combination approach to expand Tregs in vivo by administering TL1A-Ig and IL-2)



Review of Tregs for involvement/treatment of GVHD
Coghill et al. Leuk Lymph 49(10: 1860-1869, 2008
Edinger et al. Nature Med 9(9): 1144-1150, 2003
Hanash et al. Blood 105(4): 1828-1836, 2005
Heinrichs et al. J Immunol Res Ther 1(1): 1-14, 2016
Ramlal et al.  Biomedicines 5: 23, 2017 
Tang et al. J Mol Cell Biol 4: 11-21, 2012
Taylor et al. Blood 99(10): 3493-3499, 2002

Assessment of GVHD in animal models
Cooke et al. Blood 8(8): 3230-3239, 1996
Naserian et al. Front Immunol 9:10, 2018





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BEB
Art Unit 1647
22 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647                                                                                                                                                                                                     
Appendix A
Qy= instant SEQ ID NO: 1
Db= SEQ ID NO:12 of Podack et al. (US 2014/0193410)

US-14-151-497-12
; Sequence 12, Application US/14151497
; Publication No. US20140193410A1
; GENERAL INFORMATION
;  APPLICANT: Podack, Eckhard R.
;  APPLICANT:Schreiber, Taylor H.
;  APPLICANT:Khan, Samia Q.
;  TITLE OF INVENTION: Compositions and Methods for the
;  TITLE OF INVENTION:Regulation of T Regulatory Cells Using TL1A-Ig Fusion
;  TITLE OF INVENTION:Protein
;  FILE REFERENCE: 37405-0005001
;  CURRENT APPLICATION NUMBER: US/14/151,497
;  CURRENT FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: 61/750,672
;  PRIOR FILING DATE: 2013-01-09
;  PRIOR APPLICATION NUMBER: 61/753,634
;  PRIOR FILING DATE: 2013-01-17
;  PRIOR APPLICATION NUMBER: 61/842,127
;  PRIOR FILING DATE: 2013-07-02
;  PRIOR APPLICATION NUMBER: 61/843,558
;  PRIOR FILING DATE: 2013-07-08
;  NUMBER OF SEQ ID NOS: 16
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 12
;  LENGTH: 192
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-151-497-12

  Query Match             100.0%;  Score 1016;  DB 13;  Length 192;
  Best Local Similarity   100.0%;  
  Matches  192;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RAQGEACVQFQALKGQEFAPSHQQVYAPLRADGDKPRAHLTVVRQTPTQHFKNQFPALHW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RAQGEACVQFQALKGQEFAPSHQQVYAPLRADGDKPRAHLTVVRQTPTQHFKNQFPALHW 60

Qy         61 EHELGLAFTKNRMNYTNKFLLIPESGDYFIYSQVTFRGMTSECSEIRQAGRPNKPDSITV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EHELGLAFTKNRMNYTNKFLLIPESGDYFIYSQVTFRGMTSECSEIRQAGRPNKPDSITV 120

Qy        121 VITKVTDSYPEPTQLLMGTKSVCEVGSNWFQPIYLGAMFSLQEGDKLMVNVSDISLVDYT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VITKVTDSYPEPTQLLMGTKSVCEVGSNWFQPIYLGAMFSLQEGDKLMVNVSDISLVDYT 180

Qy        181 KEDKTFFGAFLL 192
              ||||||||||||
Db        181 KEDKTFFGAFLL 192


Appendix B
Qy= instant SEQ ID NO: 2
Db= SEQ ID NO:14 of Podack et al. (US 2014/0193410)


Sequence 14, Application US/14151497
; Publication No. US20140193410A1
; GENERAL INFORMATION
;  APPLICANT: Podack, Eckhard R.
;  APPLICANT:Schreiber, Taylor H.
;  APPLICANT:Khan, Samia Q.
;  TITLE OF INVENTION: Compositions and Methods for the
;  TITLE OF INVENTION:Regulation of T Regulatory Cells Using TL1A-Ig Fusion
;  TITLE OF INVENTION:Protein
;  FILE REFERENCE: 37405-0005001
;  CURRENT APPLICATION NUMBER: US/14/151,497
;  CURRENT FILING DATE: 2014-01-09
;  PRIOR APPLICATION NUMBER: 61/750,672
;  PRIOR FILING DATE: 2013-01-09
;  PRIOR APPLICATION NUMBER: 61/753,634
;  PRIOR FILING DATE: 2013-01-17
;  PRIOR APPLICATION NUMBER: 61/842,127
;  PRIOR FILING DATE: 2013-07-02
;  PRIOR APPLICATION NUMBER: 61/843,558
;  PRIOR FILING DATE: 2013-07-08
;  NUMBER OF SEQ ID NOS: 16
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 14
;  LENGTH: 228
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-151-497-14

  Query Match             100.0%;  Score 1242;  DB 13;  Length 228;
  Best Local Similarity   100.0%;  
  Matches  228;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYV 60

Qy         61 DGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKA 120

Qy        121 KGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLD 180

Qy        181 SDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 228
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 228